BRUNETTI, Circuit Judge,
concurring:
I agree that Article XXVIII of the Arizona Constitution is facially invalid and I join in the majority opinion. I write separately to emphasize that the article’s unconstitutional effect on Arizona’s elected officials would alone be sufficient reason to strike the provision down.
I.
As indicated in the majority opinion, the government employees affected by the article’s unconstitutional limitations outnumber the elected officials affected. However, the extent of the damage caused by Article XXVIII’s restrictions on elected officials is not diminished by the fact that their population is smaller than that of government employees.
Article XXVIII offends the First Amendment not merely because it attempts to regulate ordinary political speech, but because it attempts to manipulate the political process by regulating the speech of elected officials. Freedom of speech is the foundation of our democratic process, and the language restrictions of Article XXVTII stifle informative inquiry and advocacy by elected officials. By restricting the free communication of ideas between elected officials and the people they serve, Article XXVIII threatens the very survival of our democratic society.
To begin with, Article XXVIII interferes with the ability of candidates for re-election to communicate with voters. These First Amendment protections are equally applicable to all candidates, not simply those running for re-election. However, I address specifically candidates running for re-election because Article XXVIII only affects elected officials.
A candidate must be able to communicate with voters in order for voters to make an informed decision about whether to cast their ballot for that candidate. Indeed, the Supreme Court has said:
Legislators have an obligation to take positions on controversial political questions so that their constituents can be fully informed by them, and be better able to assess their qualifications for office; also so they may be represented in governmental debates by the person they have elected to represent them.
Bond v. Floyd, 385 U.S. 116, 136-37, 87 S.Ct. 339, 349-50, 17 L.Ed.2d 235 (1966). Communication between candidates and voters is at *951the core of all political action. The First Amendment prevents the disenfranchisement that results when candidates for re-election are disabled from communicating with any certain group.
Article XXVIII not only interferes with a voter’s ability to assess candidates, but it also interferes with officials’ ability to represent then constituents once they are elected. “The manifest function of the First Amendment in a representative government requires that legislators be given the widest latitude to express their views on issues of policy.” Id. at 135-36, 87 S.Ct. at 349. Elected representatives cannot fully serve their constituents if they are precluded from fully expressing their views to, and learning the views of, those constituents. The First Amendment precludes a successful electoral majority from restricting political communications with a certain segment of the electorate.
In addition to interfering with voting and political representation, Article XXVIII attempts to reconfigure the political landscape. Language is at the foundation of the cultural and ethnic diversity in our democratic and political processes, and is inextricably intertwined therein. Article XXVIII attempts to impose political conformity by requiring that the same language be used for all political and governmental dialogue. See Legislative Council Arguments Favoring Proposition 106, at 26 (describing the need to “reverse the trend” of “language rivalries” by requiring discourse in English only).
It does not take much “judicial prediction or assumptionf,]” Broadrick v. Oklahoma, 413 U.S. 601, 612, 93 S.Ct. 2908, 2916, 37 L.Ed.2d 830 (1973), to conclude that Article XXVIII impermissibly chills elected officials’ speech. Under principles of third-party standing in the First Amendment area, Yni-guez’s overbreadth claim permits this panel to examine Article XXVIII’s impact on elected officials. See id. The harm to society from such unconstitutional interference with the democratic process requires that the article be struck down as facially overbroad. Accordingly, I would hold that Article XXVIII’s unconstitutional restriction on elected officials’ speech is sufficient to find facial over-breadth.
II.
That being said, I agree with the other members of the majority that the article is also unconstitutional and facially overbroad for the independent reason that it restricts the speech of government employees, such as Yniguez. While I feel there may be some tension between the public interest in receiving Yniguez’s public services in Spanish as described by the majority, and our prior cases which hold that there is no right to receive government services in a language other than English, our holding today does not conflict with those prior cases. See, e.g., Carmona v. Sheffield, 475 F.2d 738, 739 (9th Cir.1973) (no right to unemployment notice in Spanish); Soberal-Perez v. Heckler, 717 F.2d 36, 41-43 (2d Cir.1983) (no right to Social Security notices and services in Spanish), cert. denied, 466 U.S. 929, 104 S.Ct. 1713, 80 L.Ed.2d 186 (1984).
As the majority carefully describes, we are only considering the interest of the public in receiving speech when government employees exercise their right to utter such speech, and we do not create an independently enforceable public right to receive information in another language. Our consideration of the public’s interest in receiving Yniguez’s speech is dictated by the Waters/Pickering test. Under the Waters/Pickering test, we must balance “ ‘the interests of the [employee], as a citizen, in commenting upon matters of public concern and the interest of the State, as an employer, in promoting the efficiency of the public services it performs through its employees.’” United States v. National Treasury Employees Union, — U.S. -, -, 115 S.Ct. 1003, 1012, 130 L.Ed.2d 964 (1995) (quoting Pickering v. Board of Ed. of Township High School Dist., 391 U.S. 563, 568, 88 S.Ct. 1731, 1734-35, 20 L.Ed.2d 811 (1968)) (alteration in original). The public’s interest in receiving Yniguez’s speech weighs in on both sides of the test.
Speech touches a matter of public concern if the community that constitutes the speaker’s audience has an interest in receiving that speech. Cf. Connick v. Myers, 461 U.S. 138, *952148, 103 S.Ct. 1684, 1690, 75 L.Ed.2d 708 (1983) (finding that certain speech was not a matter of public concern because “[speaker] did not seek to inform the public”); id. at 148, 103 S.Ct. at 1690 (relying on this country’s “demonstrated interest” regarding the subject matter of other speech to conclude that the subject matter was one of public concern). When determining whether an employee’s speech addresses a matter of public concern, we look to “the content, form, and context of a given statement, as revealed by the record as a whole.” Id. at 147-48, 103 S.Ct. at 1690. In this case, the parties stipulated that Yniguez communicates the Risk Management Division’s dispositions of malpractice claims in Spanish to persons who are only able to speak in Spanish, persons whose English is not well-developed, and persons who are unable to understand the English language to comprehend the legal import of the document they are signing. Those claimants clearly have an interest in receiving information about their claims in Spanish since they would not otherwise be able to understand the information. Therefore, Yni-guez’s Spanish language communications touch matters of public concern.
On the efficiency side of the Waters/Pickering balance, the public’s interest in receiving Yniguez’s communications is once again an important factor. If a recipient of Yni-guez’s information did not have an interest in receiving the information in Spanish, it would not be efficient for Yniguez to communicate with that person in Spanish. For example, if Yniguez’s audience was a mono-lingual English-speaker, undeniably it would be inefficient for her to talk to that person in Spanish. But that is not the situation here. The parties in this ease stipulated that Yniguez only speaks Spanish to mono-lingual Spanish-speakers, or people whose “English language [skills] were not sufficiently well-developed to understand all of the English language expressions and ideas which [Yniguez] desired to communicate.” Use of Spanish under these circumstances, as the parties stipulated, “contributes to the efficient operation of the State.”
Under the facts of this case, the public interest in Yniguez’s use of Spanish is a necessary consideration under the Waters/Pickering test. Consideration of the public’s interest in receiving Yniguez’s Spanish language communications is only for the purpose of establishing her right to speak, not of establishing the public’s right to receive. Yniguez’s Spanish-speaking audience has an interest in listening to her Spanish-language speech, and that interest helps define her right to speak in Spanish. Nowhere is it implied that her audience has a right to hear her, or any other government employee, speak in Spanish.